Citation Nr: 1119434	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  04-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for residuals of a left sciatic nerve injury.

2. Entitlement to a combined rating in excess of 30 percent for a left knee disability.

3. Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the cervical spine.

4. Entitlement to a rating in excess of 10 for plantar fasciitis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to January 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In June 2005, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In June 2006, the case was remanded for additional development and to satisfy notice requirements.  

Previously before the Board in June 2006 were the matters of entitlement to service connection for allergies and entitlement to a compensable rating for plantar fasciitis of the right foot.  Service connection for allergic rhinitis has since been granted, and that matter is no longer before the Board.  As for the Veteran's service-connected plantar fasciitis, in October 2009, the RO granted an increased rating of 10 percent for that disability, effective from July 20, 2009.  The Board has recharacterized that issue accordingly (as stated on the preceding page).

In a statement received on October 4, 2010, the Veteran expressed his desire to withdraw his appeal before the Board; he stated that he was withdrawing his claims so that the RO could "accept these issues as a reopened claim."  The issues raised in the Veteran's October 2010 letter are referred to the AOJ for appropriate action.


FINDING OF FACT

On October 4, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeals seeking service connection for residuals of a left sciatic nerve injury and increased ratings for a left knee disability, cervical spine DJD, and right foot plantar fasciitis; there is no question of fact or law remaining before the Board in these matters.


CONCLUSIONS OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met as to the claims of service connection for residuals of a left sciatic nerve injury and seeking increased ratings for a left knee disability, cervical spine DJD, and right foot plantar fasciitis; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the appellant's expression of intent to withdraw his appeal, further discussion of the impact of the VCAA is not necessary.


B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on October 4, 2010, the Veteran withdrew his appeals seeking service connection for residuals of a left sciatic nerve injury and increased ratings for a left knee disability, cervical spine DJD, and right foot plantar fasciitis.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.


ORDER

The appeals seeking service connection for residuals of a left sciatic nerve injury and increased ratings for a left knee disability, cervical spine DJD, and right foot plantar fasciitis are dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


